              Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 1 of 11


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JULIE Y.,1
                                                                          Decision and Order
                                      Plaintiff,
                                                                            19-CV-1362-HBS
               v.                                                              (Consent)
COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant.


I.     INTRODUCTION
       The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The

Court has reviewed the Certified Administrative Record in this case (Dkt. No. 7, cited hereafter

as “Tr.”), and familiarity is presumed. This case comes before the Court on cross-motions for

judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. Dkt. Nos.

9, 13. Plaintiff Julie Y. challenges the final decision of the Commissioner of Social Security (the

“Commissioner”) that she is not entitled to Supplemental Security Income under Title XVI of

the Social Security Act. The Court has deemed the motions submitted on the papers under

Rule 78(b).

II.    LEGAL STANDARD

       “The scope of review of a disability determination . . . involves two levels of inquiry. We

must first decide whether [the Commissioner] applied the correct legal principles in making the

determination. We must then decide whether the determination is supported by substantial

1
  Under this District’s Standing Order, any non-government party must be identified and referenced solely by
first name and last initial.
            Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 2 of 11


evidence.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and

citations omitted). When a district court reviews a denial of benefits, the Commissioner’s

findings as to any fact, if supported by substantial evidence, are conclusive. 42 U.S.C. § 405(g).

      “The phrase ‘substantial evidence’ is a ‘term of art’ used throughout administrative law

to describe how courts are to review agency factfinding. Under the substantial-evidence

standard, a court looks to an existing administrative record and asks whether it contains

‘sufficient evidence’ to support the agency’s factual determinations.” Biestek v. Berryhill, 139 S.

Ct. 1148, 1154 (2019) (internal quotation and editorial marks and citations omitted).

“[W]hatever the meaning of ‘substantial’ in other contexts, the threshold for such evidentiary

sufficiency is not high.” Id. Substantial evidence means only “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id.; see also Tejada v. Apfel,

167 F.3d 770, 773-74 (2d Cir. 1999).

      The substantial evidence standard applies to both findings on basic evidentiary facts and

to inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing the

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb.

14, 2000). In assessing the substantiality of evidence, the Court must consider evidence that

detracts from the Commissioner’s decision, as well as evidence that supports it. Briggs v.

                                                2
            Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 3 of 11


Callahan, 139 F.3d 606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner

merely because substantial evidence would have supported the opposite conclusion. Id. “The

substantial evidence standard means once an ALJ finds facts, we can reject those facts only if a

reasonable factfinder would have to conclude otherwise.” Brault v. Comm’r, 683 F.3d 443, 448 (2d

Cir. 2012) (internal quotation marks and citations omitted).

      For purposes of Social Security disability insurance benefits, a person is disabled when

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A).

      Such a disability will be found to exist only if an individual’s “physical or mental

impairment or impairments are of such severity that [he or she] is not only unable to do [his or

her] previous work but cannot, considering [his or her] age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy. . . .”

42 U.S.C. §§ 423(d) (2)(A) & 1382c(a)(3)(B).

      Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence

of alternative substantial gainful work which exists in the national economy and which the

plaintiff could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983);

                                               3
            Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 4 of 11


Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980).

       To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

       (1) whether the plaintiff is currently working;
       (2) whether the plaintiff suffers from a severe impairment;
       (3) whether the impairment is listed in Appendix 1 of the relevant regulations;
       (4) whether the impairment prevents the plaintiff from continuing past relevant
       work; and
       (5) whether the impairment prevents the plaintiff from doing any kind of work.
20 C.F.R. §§ 404.1520 & 416.920; Berry, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry, then the ALJ’s review ends. 20

C.F.R. §§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992).

However, the ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38,

43 (2d Cir. 1972).

       To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to determine the plaintiff’s residual functional capacity (“RFC”) and

the physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) &

416.920(e). The ALJ must then determine the individual’s ability to return to past relevant work

given the RFC. Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).

III.   DISCUSSION

       Plaintiff argues, among other things, that the ALJ did not provide a sufficient rationale

                                                4
            Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 5 of 11


to support the limitation related to Plaintiff’s Crohn’s disease—namely, that she would only be

off-task 10% of the workday and miss work one day per month. See Dkt. No. 9-1 at 14. Because

the Court agrees, remand for further proceedings is appropriate.

      There is no dispute that Plaintiff has Crohn’s disease. “People with Crohn’s disease have

ongoing (chronic) inflammation of the gastrointestinal tract.” Kiely v. Astrue, No. 10-CV-1079,

2011 WL 5078772, at *3 n.3 (D. Conn. Sept. 2, 2011). “The main symptoms of Crohn’s Disease

are crampy abdominal pain, fever, fatigue, loss of appetite, pain with passing stool, persistent

watery diarrhea, and unintentional weight loss.” Id. At the hearing, Plaintiff testified that the

disease causes problems with her bowels: she requires approximately ten, unscheduled restroom

breaks throughout the day. Tr. 43. Plaintiff usually spends “a couple of hours” in the bathroom

in the morning, and other restroom trips take “anywhere from 20 minutes to 40 minutes” each.

Tr. 44. The frequency between restroom trips can range from a few minutes to a “couple of

hours.” Tr. 44, 49. Plaintiff receives infusions to help with the abdominal pain associated with

the disease, but they do not reduce the “frequent bathroom usage.” Tr. 46. The bowel

problems also make sitting and walking uncomfortable; Plaintiff relieves the discomfort by

alternating between sitting and standing. Tr. 46-47.

      If Plaintiff’s claims are true, the disease would likely preclude Plaintiff from obtaining

competitive employment. The vocational expert testified that an employer would not tolerate

off-task time amounting to greater than 10% of an eight-hour workday—i.e., 48 minutes. Tr.

56. In Plaintiff’s case, even just three restroom breaks would extend beyond the off-task limit

                                               5
             Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 6 of 11


(3 breaks at 20 minutes each equals 60 minutes).

       In his decision, the ALJ determined that Plaintiff’s Crohn’s disease constitutes a severe

impairment. Tr. 18. The ALJ concluded that, for purposes of the RFC, Plaintiff could perform

a reduced range of sedentary work. Tr. 21. As is relevant here, he found that Plaintiff would

be “absent one day a month and off task for 10 percent of a day due to alternating between

sitting and standing and using the bathroom.” Tr. 22.

       Plaintiff asserts that the ALJ’s decision lacks any discussion “of how the ALJ came to the

magic number[] of . . . 10% off task during the day.” ECF No. 9-1 at 14. Plaintiff’s argument

is well taken.

       “Although an RFC determination is an issue reserved for the Commissioner, the ALJ is

a layperson, and as such is not qualified to assess a claimant’s RFC on the basis of bare medical

findings.” Anderson v. Comm’r of Soc. Sec., No. 19-CV-464, 2020 WL 5593799, at *3 (W.D.N.Y.

Sept. 18, 2020) (internal quotation marks omitted). “In other words, an ALJ’s ability to make

inferences about the functional limitations caused by an impairment does not extend beyond

that of an ordinary layperson. While an ALJ may render common sense judgments about

functional capacity, []he must avoid the temptation to play doctor.” Duncan v. Comm’r of Soc.

Sec., No. 18-CV-369, 2020 WL 1131219, at *2 (W.D.N.Y. Mar. 9, 2020) (internal quotation

marks and brackets omitted).

       Because an ALJ’s authority to make inferences from the record is not unbounded, and

because a reviewing court must “ensure that the ALJ employed the proper standards and

                                               6
            Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 7 of 11


rendered a decision supported by substantial evidence,” it is critical that the ALJ’s rationale for

the RFC determination be “sufficiently discernible.” McGirr v. Comm’r of Soc. Sec., No. 19-CV-

1004, 2020 WL 3467416, at *2 (W.D.N.Y. June 25, 2020). “If the ALJ does not explicitly

articulate, or a reviewing court cannot otherwise discern, how the ALJ arrived at particular

restrictions, it raises the specter that the ALJ either cherry-picked the evidence to justify a pre-

ordained conclusion, or interpreted the medical evidence based on her own lay judgment—

both of which constitute error.” Id.

       In this case, the ALJ presented no explicit rationale to justify his finding concerning

Plaintiff’s daily off-task time, and the Court cannot otherwise glean an implicit rationale from

the evidence that the ALJ cited.

       First, the ALJ cites a November 2016 consultative opinion issued by Nikita Dave, M.D.

At the consultative examination, Plaintiff stated that she awakes every morning with the urge

to “suddenly move her bowels because of diarrhea,” and that it “takes a prolonged period of

time to evacuate the bowels.” Tr. 246. Dr. Dave opined that Plaintiff had “[m]ild to moderate

limitations for maintaining physical activity through the day as she would require frequent rest

breaks and intervals to sit down.” Tr. 249. The ALJ did not explain, and the Court cannot

discern, the significance of this evidence as it relates to the off-task limitation. See Tr. 22-23.

       Second, the ALJ cites a September 2017 treatment note from a gastroenterologist. See

Tr. 23, 255-258. At that visit, Plaintiff reported that the symptoms associated with her Crohn’s

disease are “well controlled” with her medication regimen, and she “denie[d] any acute

                                                  7
             Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 8 of 11


complaints.” She reported that a “couple of times per year” she had stinging pains in her

abdomen, and “4 to 5 times per month” she had a “vague type of cramping” that resulted in

“fecal urgency[] as well as bloating.” Id. Plaintiff indicated that the cramping symptoms could

be relieved with medication. Id. Plaintiff also described her bowel habits as “irregular.” Id.

       Plaintiff’s description of her symptoms at the gastroenterology visit is arguably

inconsistent with the more severe symptoms she described at the hearing. But, though this

note may have given the ALJ a basis to look skeptically at Plaintiff’s claimed symptoms, the

Court fails to see how it could have led the ALJ to affirmatively find that Plaintiff would be

absent once per month and off task 10% of the day—nothing in the note approaches that level

of specificity.

       Third, the ALJ cites a primary-care treatment note dated March 27, 2018. Tr. 23. The

note indicates that at that time, Plaintiff was taking anti-diarrheal medication “as needed.” Tr.

23, 313. The ALJ does not articulate what inference he draws from that fact. The ALJ may

have believed this was inconsistent with the claimed frequency: if Plaintiff were truly visiting

the restroom ten times per day, she would likely need to be using anti-diarrheal medication

consistently, not “as needed.” Regardless, the Court can only speculate as to the inference the

ALJ drew from this evidence. Furthermore, the note contains no specific discussion of the

frequency of Plaintiff’s restroom visits, and so it is unclear how this evidence supported the

ALJ’s off-task finding.

       Fourth, there are three treatment notes from the gastroenterology practice dated June,

                                               8
            Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 9 of 11


July, and August 2018. See Tr. 23-24. The June 2018 note indicates that Plaintiff had not visited

the gastroenterologist since September 2017 but was now experiencing a flare-up in her

symptoms. Tr. 321. Plaintiff was using the restroom between 10-15 times per day. Id. Testing

revealed that Plaintiff was suffering from a C. Difficile infection. Tr. 339. Plaintiff received

antibiotics, and in July 2018, she indicated that her restroom visits had decreased to 4-5 times

per day. Tr. 339. That reported frequency remained the same at the August 2018 visit. Tr.

335.

       Again, the ALJ does not specify what inferences he drew from this evidence. It may be

that the ALJ believed Plaintiff’s estimate—that she used the restroom ten times per day—

occurred only rarely, when she “flared up,” and that medication successfully treated the issue.

See Tr. 23-24. Still, even if the ALJ accepted the lower estimate of 4-5 visits per day, at twenty

minutes per visit, that would amount to off-task time of at least 80 minutes per workday, not

48 minutes. It thus remains unclear how the ALJ did the math to reach off-task time of 48

minutes per workday.

       Finally, the ALJ did not give controlling weight to either of the two relevant medical

opinions in the record. As to Dr. Dave’s consultative opinion, the ALJ purported to give

portions of it “some weight” and others “little weight.” Tr. 25. Which portions the ALJ found

persuasive are not clear from the decision, however. To the extent the ALJ adopted Dr. Dave’s

conclusion that Plaintiff requires “frequent rest breaks,” there is no discussion that clarifies how

the ALJ interpreted that phrase to reach his off-task limitation. Id. Social Security regulations

                                                 9
             Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 10 of 11


normally define “frequent” to mean “between one third and two thirds of an eight-hour

workday,” which would equal more than two hours of breaks per workday, not 48 minutes.

Bryant v. Comm’r of Soc. Sec., No. 19-CV-6403, 2020 WL 5810016, at *6 (W.D.N.Y. Sept. 30,

2020).

         The ALJ gave little weight to the opinion of Mary J. Ciechoski, a treating nurse

practitioner. Tr. 25. Ciechoski opined that Plaintiff suffered from chronic diarrhea and would

require frequent, unscheduled restroom breaks throughout the workday. Tr. 331-33. Each visit

would last approximately ten minutes. Tr. 333. She also opined that Plaintiff would be off task

20% of the workday. Tr. 333.

         As the preceding discussion makes clear, the medical records that the ALJ cited may very

well undercut Plaintiff’s claim concerning the frequency of her restroom visits. But, even if

Plaintiff’s claim may be doubted, the ALJ did not explain how the medical evidence supports

his affirmative finding that Plaintiff would be indisposed for no more than 48 minutes each

workday. The ALJ might have employed some permissible chain of reasoning to reach that

amount, but it is not apparent in the decision itself.

         Even if the Court were able to arrange the above evidence in a way that yielded the figure

of 10% off-task time, it is not the Court’s responsibility to articulate the ALJ’s logic. To the

contrary, “[n]either this Court nor the Commissioner on appeal may create post-hoc

rationalizations to explain the Commissioner’s treatment of evidence when that treatment is

not apparent from the Commissioner’s decision itself.” McGirr, 2020 WL 3467416, at *4

                                                 10
           Case 1:19-cv-01362-HBS Document 16 Filed 02/08/21 Page 11 of 11


(internal quotation marks omitted). The ALJ’s rationale is not sufficiently discernible in the

decision itself, and remand is therefore warranted. See Runfola v. Comm’r of Soc. Sec., No. 19-CV-

868, 2020 WL 6566303, at *5 (W.D.N.Y. Nov. 9, 2020) (“Remand is required because the ALJ

failed to provide sufficient analysis connecting the evidence in the record . . . to his RFC

determination.”).

IV.   CONCLUSION

      For the reasons discussed herein, the Court denies the Commissioner’s motion (Dkt. No.

13) and grants Plaintiff’s cross-motion (Dkt. No. 9). The Court vacates the Commissioner’s

final decision and remands the matter for further proceedings consistent with this Decision and

Order. The Clerk of Court is directed to close the case.

      SO ORDERED.

                                         /s/Hugh B. Scott
                                         Hon. Hugh B. Scott
                                         United States Magistrate Judge
DATED: February 8, 2021




                                               11
